Appeal by plaintiff, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated December 6, 1966, as, upon reargument, granted defendants’ motion to vacate, for lack of jurisdiction, a default judgment entered against them. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and motion denied, without prejudice to any motion which defendants may be advised to make \o open their default, upon a proper showing that the default was excusable and that a meritorious defense exists. A nondomieiliary who enters this State to receive medical treatment thereby “ transacts * * * business within the state,” within the meaning of CPLR 302 (subd. [a], par. 1), and is, therefore, amenable under that statute to the jurisdiction of our courts in an action by the physician to recover the value of the services rendered; and in personam jurisdiction may be acquired over such nondomiciliaries by service of process without the State (CPLR 313). Beldock, P. J., Christ, Rabin, Benjamin and Martuscello, JJ., concur.